Pratt, J.
The questions in this case are fully discussed in the opinion rendered at special term, in which we concur, with a single exception, to-wit, that part that holds that the legacy to the Seney Hospital is illegal and void. The hospital charter, which was granted in 1881, contains these words: “The said corporation are authorized to take by purchase, devise, bequest, or otherwise, and may hold, transfer, and convey for the purposes of said hospital, any real and personal property, so far forth as the same is in accordance with the general laws of this state;” and the question, therefore, is whether the restriction contained in section 6, c. 319, Laws 1848, is applicable to this case, or, in other words, whether the said statute of -1848 is a general law of the state. The plaintiff claims that it is a general law, because it applies to the whole state, and to every inhabitant thereof; also to every benevolent, charitable, and missionary society. It does apply to the whole state, but it does not apply to corporations created previously to the passing of that statute; neither does it affect corporations organized under other acts passed since 1848, except so far as the restriction lias been made applicable in the respective charters. It must now be regarded as settled law that all corporations not subjected in terms to the restrictions of that act may take under wills as if no such act existed. I cannot find that the precise language used in this will has been finally adjudicated in reference to the application of the restriction contained in the act of 1848. In the case of Stephenson v. Short, 92 N. Y. 433, it was held that a charter containing the words, “subject to the provisions of law relating to bequests and devises to religious societies, ” was within the restriction, but it will be observed that this is a widely different expression from the one contained in defendant’s charter, “subject to the general laws of the state, ” etc. The act of 1848 is a “provision of law relating to bequests and devises,” but it does not follow that it is a general law, and it is only to general law, and not to all provisions of law, that the defendant is subjected. The case of Kerr v. Dougherty, 79 N. Y. 352, was similar in principle; the words of the charter being “to take subject to existing laws,” and, as amended, “to take and hold by gift, grant, or devise, or otherwise, subject to all provisions of law relating to devises and bequests by last will and testament. ” This case was held to come under the restriction. The legislature *310never intended the restriction in the law of 1848 to be a general law; if it had, language would have been used to effectuate such a purpose. The restriction was only t<*such corporations as were organized under that act. Had the language been that no religious or benevolent corporation in this state shall hereafter take, etc., under a will made within two months prior to-d'eath of the testator, the intent would have been plain. An instance of such intent to make a general law is manifested in the act of 1860, (chapter 360,) and it is to such general laws that the language of defendant’s charter has reference. The prohibition in the defendant’s charter (as the plaintiff terms it) has no special reference to wills, but has regard to the general powers and restrictions concerning the taking, holding, and management of property by all corporations. There are many general laws of the state relating to corporations, and the management of their affairs and property, and many laws relating to wills, and it was to these laws that defendant’s charter was made subject, and only these. The act of 1848 being specific, and relating onjy to-corporations organized under it, the restriction does not apply to defendant’s charter. The act of 1848 should not be strained to cover cases that do not fairly fall under its terms. When the legislature intends to make a special charter subject to the two months-1 imitation contained in the act of 1848, it is fair to presume that it will use appropriate language to accomplish that result, When it fails to do so, it is not within the province of the courts to extend such limitation over it. It seems to us that in no sense is the law of 1848 a general law, except that it furnishes a general scheme for the promotion of benevolent and religious corporations, and upon all such as are formed under it the restriction applies, and to none others. The case of Hollis v. Seminary, 95 N. Y. 166, in its reasoning seems to point to this result, and we think it decisive of this point. The judgment of the special term must therefore be modified, so far as it declares the bequest to the Seney Hospital of no effect, by holding that the same is valid, and after such modification the judgment affirmed, with costs to be paid out of the estate.